Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO

CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO CREDIT AGREEMENT dated as of September 12, 2008 (this
“Amendment”), by and among by and among (a) STAPLES, INC. (the “Borrower”), a
Delaware corporation having its principal place of business at 500 Staples
Drive, Framingham, MA 01701, (b) the lending institutions listed under the
caption “Lenders” on signature pages hereto (the “Lenders”), (c) LEHMAN BROTHERS
COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and (d) BANK OF AMERICA, N.A. and HSBC
BANK USA, NATIONAL ASSOCIATION, as co-syndication agents for the Lenders
(collectively, the “Co-Syndication Agents”), amends certain provisions of that
certain Credit Agreement, dated as of April 1, 2008 among the Borrower, the
Lenders, the Syndication Agent, the Co-Documentation Agents and the
Administrative Agent (as amended and in effect from time to time, the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to amend
certain provisions of the Credit Agreement as provided more fully herein below;

 

NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

§1.           Amendment to §2.6(a). §2.6(a) of the Credit Agreement is hereby
amended in its entirety to read as follows:

 

“(a) If after the Effective Date the Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from the incurrence or issuance of any Indebtedness
(other than Excluded Indebtedness), not later than ten (10) Business Days
following the date of receipt of the Net Cash Proceeds of such Indebtedness the
Total Commitment shall be reduced in an amount equal to such Net Cash Proceeds
(and the Loans shall be prepaid to the extent required by §2.6(e) hereof);
provided that (i) upon such date of receipt of the Net Cash Proceeds the
Borrower shall deposit the amount of such Net Cash Proceeds in a deposit account
acceptable to the Initial Lenders and such amount shall be held in such account
during such ten Business Day period and available for withdrawal by the Borrower
only for the purposes of repaying outstanding commercial paper and/or loans
under the Existing Credit Agreement, (ii) if, on any date during such ten
Business Day period, the Borrower shall use any portion of the amount in such
account for the purposes of repaying the amounts specified in clause (i) above,
the Total Commitments shall be reduced on such date in the amount equal to each
such repayment, (iii) if upon the tenth Business Day following receipt of such
Net Cash Proceeds any portion of the amount in such account remains unapplied,
the Total Commitments shall be reduced on such date in an amount equal to such
unapplied amount and the funds held in such account shall be remitted by the
relevant depositary institution to the Borrower upon its instructions, (iv)

 

--------------------------------------------------------------------------------


 

during such ten Business Day period the Borrower shall use all funds available
in such account to repay maturing commercial paper during such period before it
shall make any request for a Loan hereunder and (v) without limiting the
foregoing, upon the termination of the Total Commitments and repayment of all
Loans hereunder, the funds (if any) held in such account shall be remitted by
the relevant depositary institution to the Borrower upon its instructions.”

 

§2. Affirmation and Acknowledgement. Each of the Borrower and the Guarantors
hereby ratifies and confirms all of its Obligations to the Lenders and the
Administrative Agent, including, without limitation, the Loans, and the Borrower
hereby affirms its absolute and unconditional promise to pay to the Lenders the
Loans, the Obligations, and all other amounts due under the Credit Agreement as
amended hereby and each Guarantor hereby affirms its obligations in respect of
the Guaranty to which it is a party and all other Obligations payable by it
under the Loan Documents.

 

§3. Representations and Warranties. The Borrower hereby represents and warrants
to the Lenders and the Administrative Agent as follows:

 

(a)           The execution, delivery and performance by the Borrower of this
Amendment and the transactions contemplated hereby (i) are within the corporate
authority of the Borrower, (ii) have been duly authorized by all necessary
corporate proceedings, (iii) do not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which the
Borrower is subject which would have a material adverse effect either
individually or in the aggregate on the Borrower and its Subsidiaries taken as a
whole or on the ability of the Borrower to fulfill its obligations under the
Credit Agreement and the other Loan Documents to which it is a party, (iv) do
not conflict with or result in any breach or contravention of any judgment,
order, writ, injunction, license or permit applicable to the Borrower and (v) do
not conflict with any provision of the corporate charter or bylaws of, or any
agreement or other instrument binding upon, the Borrower.

 

(b)           The execution and delivery of this Amendment will result in valid
and legally binding obligations of the Borrower enforceable against it in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefore may be brought.

 

(c)           The execution, delivery and performance by the Borrower of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of, or filing with, any governmental agency or authority other than
those already obtained.

 

(d)           Each of the representations and warranties of the Borrower and its
Subsidiaries contained in the Credit Agreements, the other Loan Documents or in
any, document or instrument delivered pursuant to or in connection with this
Amendment shall be true as of the date hereof, with the same effect as if made
at and as of the date hereof (except to the extent of changes resulting from
transactions contemplated or permitted by the Credit Agreement and the other

 

2

--------------------------------------------------------------------------------


 

Loan Documents and changes occurring in the ordinary course of business that
singly or in the aggregate are not materially adverse, and to the extent that
such representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing.

 

§4.            Conditions. This Amendment shall become effective upon the
satisfaction of the following conditions precedent:

 

(a) this Amendment and all related documents, as applicable, shall have been
duly executed and delivered by the Borrower, the Required Lenders, the
Administrative Agent and each other party thereto, as applicable, and shall be
in full force and effect; and

 

(b) all corporate action necessary for the valid execution, delivery and
performance by the Borrower of this Amendment and each of the related documents
to which it is or is to become a party, shall have been duly and effectively
taken, and evidence thereof reasonably satisfactory to the Administrative Agent
shall have been provided to the Administrative Agent.

 

§5.            Miscellaneous Provisions.

 

§5.1. Except as otherwise expressly provided by this Amendment, all of the
terms, conditions and provisions of the Credit Agreement and the Loan Documents
shall remain the same. It is declared and agreed by each of the parties hereto
that the Credit Agreement and the Loan Documents, as amended hereby, shall
continue in full force and effect, and that this Amendment and the Credit
Agreement and the Loan Documents shall be read and construed as one instrument.
All references in the Credit Agreement or any related agreement or instrument to
the Credit Agreement shall hereafter refer to the Credit Agreement as amended
hereby.

 

§5.2. This Amendment shall be construed according to and governed by the laws of
the State of New York (excluding the laws applicable to conflicts or choice of
law).

 

§5.3. This Amendment may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument. In making proof of
this Amendment, it shall not be necessary to produce or account for more than
one counterpart signed by each party hereto by and against which enforcement
hereof is sought.

 

§5.4. The Borrower hereby agrees to pay to the Administrative Agent, on demand
by the Administrative Agent, all reasonable out-of-pocket costs and expenses
incurred or sustained by the Administrative Agent in connection with the
preparation of this Amendment (including reasonable legal fees).

 

§5.5. This Amendment shall constitute a Loan Document under the Credit
Agreement, and all obligations included in this Amendment (including, without
limitation, all obligations for the payment of principal, interest, fees, and
other amounts and expenses) shall constitute Obligations under the Loan
Documents.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

3

--------------------------------------------------------------------------------


 

 

STAPLES, INC.

 

 

 

 

 

By:

/s/Nicholas Hotchkin

 

Name: Nicholas Hotchkin

 

Title:  Senior Vice President, Finance and Treasurer

 

 

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Administrative Agent

 

 

 

By:

/s/ Ahuva Schwager

 

Name:   Ahuva Schwager

 

Title: Authorized Signatory

 

 

 

LENDERS

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

By:

/s/ Ahuva Schwager

 

Name:   Ahuva Schwager

 

Title: Authorized Signatory

 

 

 

BANK OF AMERICA, N.A.,

 

as Lender and Co-Syndication Agent

 

 

 

By:

/s/Thomas J. Kane

 

Name:   Thomas J. Kane

 

Title: SVP

 

 

 

HSBC BANK USA, NATIONAL
ASSOCIATION, as Lender and Co-
Syndication Agent

 

 

 

By:

/s/Robert J. Devir

 

Name: Robert J. Devir

 

Title: Managing Director

 

 

 

KEY BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/Marianne T. Meil

 

Name: Marianne T. Meil

 

Title: Senior Vice President

 

 

 

SUMITOMO MITSUI BANKING
CORPORATION

 

 

 

By:

/s/Yoshihiro Hyakutome

 

Name: Yoshihiro Hyakutome

 

Title: General Manager

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/Michael A. Richards

 

Name: Michael A. Richards

 

Title: Senior Vice President

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

By:

/s/Todd Meller

 

Name: Todd Meller

 

Title: Managing Director

 

 

 

SOVEREIGN BANK

 

 

 

By:

/s/Judith C.E. Kelley

 

Name: Judith C.E. Kelley

 

Title: Senior Vice President

 

 

Acknowledged and Agreed:

 

GUARANTORS

 

 

STAPLES THE OFFICE SUPERSTORE, LLC

 

 

By:

/s/Nicholas Hotchkin

 

Name: Nicholas Hotchkin

Title:  Senior Vice President, Finance, Treasurer

 

 

STAPLES THE OFFICE SUPERSTORE EAST, INC.

 

By:

/s/Nicholas Hotchkin

 

Name: Nicholas Hotchkin

Title:  Senior Vice President, Finance, Treasurer

 

STAPLES CONTRACT & COMMERCIAL, INC.

 

By:

/s/Nicholas Hotchkin

 

Name: Nicholas Hotchkin

Title:  Senior Vice President, Finance, Treasurer

 

STAPLES THE OFFICE SUPERSTORE, LIMITED PARTNERSHIP

 

By:

/s/Nicholas Hotchkin

 

Name: Nicholas Hotchkin

Title:  Senior Vice President, Finance, Treasurer

 

--------------------------------------------------------------------------------